UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24531 CoStar Group, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2091509 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1treet, NW Washington, DC 20005 (Address of principal executive offices) (zip code) (202)346-6500 (Registrant’s telephone number, including area code) (877)739-0486 (Registrant’s facsimile number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of October 21, 2011, there were 25,337,014 shares of the registrant’s common stock outstanding. COSTAR GROUP, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item1. Financial Statements 3 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3. Quantitative and Qualitative Disclosures About Market Risk 40 Item4. Controls and Procedures 41 PART II OTHER INFORMATION Item1. Legal Proceedings 42 Item1A. Risk Factors 42 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item3. Defaults upon Senior Securities 46 Item4. [Removed and Reserved] 46 Item5. Other Information 46 Item6. Exhibits 46 Signatures 47 2 PART I ¾ FINANCIAL INFORMATION Item 1. Financial Statements COSTAR GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues $ Cost of revenues Gross margin Operating expenses: Selling and marketing Software development General and administrative Purchase amortization Income from operations Interest and other income, net Income before income taxes Income tax expense, net Net income $ Net income per share ¾ basic $ Net income per share ¾ diluted $ Weighted average outstanding shares ¾ basic Weighted average outstanding shares ¾ diluted See accompanying notes. 3 COSTAR GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful accounts of approximately $2,561and $2,415 as of September 30, 2011 and December 31, 2010, respectively Deferred income taxes, net Income tax receivable Prepaid expenses and other current assets Total current assets Long-term investments Deferred income taxes, net ¾ Property and equipment, net Goodwill Intangibles and other assets, net Deposits and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued wages and commissions Accrued expenses Deferred gain on the sale of building ¾ Income taxes payable ¾ Deferred rent ¾ Deferred revenue Total current liabilities Deferred gain on the sale of building ¾ Deferred rent Deferred income taxes, net ¾ Income taxes payable Total liabilities Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 4 COSTAR GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operatingactivities: Depreciation Amortization Property and equipment write-off Excess tax benefit from stock options ) ) Stock-based compensation expense Deferred income tax expense, net ) ) Provision for losses on accounts receivable Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Deposits and other assets ) Accounts payable and other liabilities Deferred revenue Net cash provided by operating activities Investing activities: Settlement of investments Proceeds from sale of building, net ¾ Purchases of property and equipment and other assets ) ) Net cash provided by (used in) investing activities ) Financing activities: Excess tax benefit from stock options Repurchase of restricted stock to satisfy tax withholding obligations ) ) Proceeds from equity offering, net of transaction costs ¾ Proceeds from exercise of stock options and ESPP Net cash provided by financing activities Effect of foreign currency exchange rates on cash and cash equivalents 65 ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of period Cash and cash equivalents at the end of period $ $ See accompanying notes. 5 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. ORGANIZATION CoStar Group, Inc. (the “Company” or “CoStar”) has created a comprehensive, proprietary database of commercial real estate information covering the United States (“U.S.”), as well as parts of the United Kingdom and France. Based on its unique database, the Company provides information and analytic services to the commercial real estate and related business community and operates within two operating segments, U.S. and International. The Company’s information and analytic services are typically distributed to its clients under subscription-based license agreements, which typically have a minimum term of one year and renew automatically. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. Accounting policies are consistent for each operating segment. Interim Financial Statements The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information. In the opinion of the Company’s management, the financial statements reflect all adjustments necessary to present fairly the Company’s financial position at September 30, 2011, the results of its operations for the three and nine months ended September 30, 2011 and 2010, and its cash flows for the nine months ended September 30, 2011 and 2010. These adjustments are of a normal recurring nature. Certain notes and other information have been condensed or omitted from the interim financial statements presented in this Quarterly Report on Form10-Q. Therefore, these financial statements should be read in conjunction with the Company’s Annual Report on Form10-K for the year ended December31, 2010. The results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of future financial results. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Foreign Currency Translation The Company’s functional currency in its foreign locations is the local currency. Assets and liabilities are translated into U.S. dollars as of the balance sheet dates. Revenues, expenses, gains and losses are translated at the average exchange rates in effect during each period. Gains and losses resulting from translation are included in accumulated other comprehensive income (loss). Net gains or losses resulting from foreign currency exchange transactions are included in the condensed consolidated statements of operations. There were no material gains or losses from foreign currency exchange transactions for the three and nine months ended September 30, 2011 and 2010. 6 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES— (CONTINUED) Comprehensive Income The components of total comprehensive income were as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Net income $ Foreign currency translation adjustment ) ) Net change in unrealized loss on investments, net of tax ) Total comprehensive income $ The components of accumulated other comprehensive loss were as follows (in thousands): September 30, December 31, Foreign currency translation adjustment $ ) $ ) Accumulated net unrealized loss on investments, net of tax ) ) Total accumulated other comprehensive loss $ ) $ ) Net Income Per Share Net incomeper share is computed by dividing net income by the weighted average number of common shares outstanding during the period on a basic and diluted basis. The Company’s potentially dilutive securities include stock options and restricted stock. Diluted net income per share considers the impact of potentially dilutive securities except in periods in which there is a net loss, as the inclusion of the potentially dilutive common shares would have an anti-dilutive effect. 7 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES— (CONTINUED) Net Income Per Share ¾ (Continued) The following table sets forth the calculation of basic and diluted net income per share (in thousands, except per share data): Three Months Ended September 30, Nine Months Ended September 30, Numerator: Net income $ Denominator: Denominator for basic net income per share ¾ weighted-average outstanding shares Effect of dilutive securities: Stock options and restricted stock Denominator for diluted net income per share ¾ weighted-average outstanding shares Net income per share ¾ basic $ Net income per share ¾ diluted $ Employee stock options with exercise prices greater than the average market price of the Company’s common stock for the period were excluded from the calculation of diluted net income per share as their inclusion would have been anti-dilutive.The following table summarizes the potential common shares excluded from the diluted calculation (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Employee stock options 9 Stock-Based Compensation Equity instruments issued in exchange for employee services are accounted for using a fair-value based method and the fair value of such equity instruments is recognized as expense in the condensed consolidated statements of operations. Stock-based compensation cost is measured at the grant date of the share-based awards based on their fair values, and is recognized on a straight line basis as expense over the vesting periods of the awards, net of an estimated forfeiture rate. 8 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES— (CONTINUED) Stock-Based Compensation — (Continued) Cash flows resulting from excess tax benefits are classified as part of cash flows from operating and financing activities. Excess tax benefits represent tax benefits related to stock-based compensation in excess of the associated deferred tax asset for such equity compensation.Net cash proceeds from the exercise of stock options and the purchase of shares under the Employee Stock Purchase Plan (“ESPP”) were approximately $400,000 and $1.8 million for the three months ended September 30, 2011 and 2010, respectively. Net cash proceeds from the exercise of stock options and the purchase of shares under the ESPP were approximately $5.0 million and $3.0 million for the nine months ended September 30, 2011 and 2010, respectively.There were approximately $200,000 and $400,000 of excess tax benefits realized from stock option exercises for the three months ended September 30, 2011 and 2010, respectively.There were approximately $1.4 million and $700,000 of excess tax benefits realized from stock option exercises for the nine months ended September 30, 2011 and 2010, respectively. Stock-based compensation expense for stock options and restricted stock issued under equity incentive plans and stock purchases under the ESPP included in the Company’s results of operations for the three and nine months ended September 30, 2011 and 2010, was as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Cost of revenues $ Selling and marketing Software development General and administrative Total stock-based compensation $ Options to purchase 13,418 and 68,560 shares were exercised during the three months ended September 30, 2011 and 2010, respectively.Options to purchase 135,891 and 107,217 shares were exercised during the nine months ended September 30, 2011 and 2010, respectively. Capitalized Product Development Costs Product development costs are expensed as incurred until technological feasibility has been established, at which time such costs are capitalized to the extent that the capitalizable costs do not exceed the realizable value of such costs, until the product is available for general release to customers. The Company defines the establishment of technological feasibility as the completion of all planning, designing, coding and testing activities that are necessary to establish products that meet design specifications including functions, features and technical performance requirements.As of September 30, 2011 and December 31, 2010, the Company’s capitalized product development costs had total net book value of approximately $541,000 and $0, respectively. These capitalized product development costs are included in intangible and other assets in the Company’s condensed consolidated balance sheets.Amortization is computed using a straight-line method over the remaining estimated economic life of the product, typically three to five years after the software is ready for its intended use.The Company amortized capitalized product development costs of approximately $32,000 for the three and nine months ended September 30, 2011.No amortization expense was recognized for the three and nine months ended September 30, 2010. 9 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES— (CONTINUED) Recent Accounting Pronouncements There have been no developments to the Recent Accounting Pronouncements discussion included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, including the expected dates of adoption and estimated effects on the Company’s consolidated financial statements, except for the following: In May 2011, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and International Financial Reporting Standards (“IFRS”).This guidance clarifies the intent of the existing fair value measurement and disclosure requirements and modifies principles and requirements for measuring fair value and for disclosing information about fair value measurement.This guidance is effective on a prospective basis for financial statements issued for interim and annual periods beginning after December 15, 2011.This guidance is not expected to materially impact the Company’s results of operations or financial position, but will require changes to the disclosures in its interim and annual financial statements. In June 2011, the FASB issued authoritative guidance to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income.This guidance requires changes in stockholders’ equity to be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.Under the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income and the total of comprehensive income.This guidance is effective on a retrospective basis for financial statements issued for interim and annual periods beginning after December 15, 2011.This guidance is not expected to materially impact the Company’s results of operations or financial position, but will require changes to the consolidated statement of stockholders’ equity and the addition of the consolidated statement of comprehensive income. In September 2011, the FASB issued authoritative guidance to simplify how companies test goodwill for impairment.The guidance permits a company to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test.This guidance is effective for goodwill impairment tests performed for interim and annual periods beginning after December 15, 2011, with early adoption permitted.This guidance is not expected to materially impact the Company’s results of operations or financial position. 3. INVESTMENTS The Company determines the appropriate classification of debt and equity investments at the time of purchase and re-evaluates such designation as of each balance sheet date.The Company considers all of its investments to be available-for-sale.Short-term investments consist of government/federal notes and bonds and corporate obligations with maturities greater than 90 days at the time of purchase. Available-for-sale short-term investments with contractual maturities beyond one year are classified as current in the Company’s consolidated balance sheets because they represent the investment of cash that is available for current operations. Long-term investments consist of variable rate debt instruments with an auction reset feature, referred to as auction rate securities (“ARS”).Investments are carried at fair market value. 10 COSTAR GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(unaudited) — (CONTINUED) 3. INVESTMENTS— (CONTINUED) Scheduled maturities of investments classified as available-for-sale as of September 30, 2011 are as follows (in thousands): Maturity Fair Value Due: October 1, 2011 ¾ September 30, 2012 $ October 1, 2012 ¾ September 30, 2016 October 1, 2016 ¾ September 30, 2021 58 After September 30, 2021 Available-for-sale investments $ The realized gains on the Company’s investments for the three months ended September 30, 2011 and 2010 were approximately $0 and $8,000, respectively. The realized gains on the Company’s investments for the nine months ended September 30, 2011 and 2010 were approximately $0 and $11,000, respectively. The Company had no realized losses on its investments for the three months ended September 30, 2011 and 2010.The realized losses on the Company’s investments for the nine months ended September 30, 2011 and 2010 were approximately $0 and $41,000, respectively. Unrealized holding gains and losses, net of the related tax effect, on available-for-sale securities are excluded from earnings and are reported as a separate component of accumulated other comprehensive income (loss) in stockholders’ equity until realized.Realized gains and losses from the sale of available-for-sale securities are determined on a specific-identification basis. A decline in market value of any available-for-sale security below cost that is deemed to be other-than-temporary results in a reduction in carrying amount to fair value.The impairment is charged to earnings and a new cost basis for the security is established.Dividend and interest income are recognized when earned. As of September 30, 2011, the amortized cost basis and fair value of investments classified as available-for-sale are as follows (in thousands): Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Corporate debt securities $ $
